                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

    RENITA CHALEPAH, as personal
    representative of the estate of Zachary
    Nicholas Bear Heels for the benefit of the                                          8:18CV381
    heirs and next of kin and as personal
    representative of the estate of Zachary
    Nicholas Bear Heels, deceased;                                            THIRD AMENDED
                                                                         FINAL PROGRESSION ORDER
                             Plaintiff,

           vs.

    THE CITY OF OMAHA, a Nebraska
    Political Subdivision, et al.,

                             Defendants.

        This matter comes before the Court on the Defendants’ Motion for an Extension of the
Progression Order (Filing No. 67) and the Plaintiff’s Motion to Extend the Progression Order
(Filing No. 68). After review of the parties’ motions, the Court finds good cause to grant the
requested extensions. Accordingly,

        IT IS ORDERED that the Defendants’ Motion for an Extension of the Progression Order
(Filing No. 67) and the Plaintiff’s Motion to Extend the Progression Order (Filing No. 68) are
granted, in part, and the second amended final progression order is amended as follows:

                 1)   The deadline for the defendant to identify expert witnesses expected to testify at
                      the trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                      experts, (Fed. R. Civ. P. 26(a)(2)(C)), is February 10, 2020.

                 2)   The deadline for completing written discovery under Rules 33, 34, and 36 of the
                      Federal Rules of Civil Procedure is March 2, 2020. Motions to compel discovery
                      under Rules 33, 34, and 36 must be filed by March 16, 2020.

                      Note: A motion to compel, to quash, or for a disputed protective order shall not
                      be filed without first contacting the chambers of the undersigned magistrate judge
                      to set a conference for discussing the parties’ dispute.

                 3)   The deadlines for complete expert disclosures1 for all experts expected to testify
                      at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                      experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff:                    April 13, 2020
                            For the defendants:                   May 18, 2020
                            Plaintiffs’ rebuttal:                 June 15, 2020

1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
   4)    The deposition deadline is July 20, 2020.

   5)    The status conference scheduled for May 8, 2020, is cancelled. A status
         conference to discuss dispositive motions, the pretrial conference and trial dates,
         and settlement status will be held with the undersigned magistrate judge on July
         27, 2020, at 11:00 a.m. by telephone. Counsel shall use the conferencing
         instructions assigned to this case to participate in the conference.

   6)    The deadline for filing motions to exclude testimony on Daubert and related
         grounds is August 24, 2020.

   7)    The deadline for filing motions to dismiss and motions for summary judgment is
         August 24, 2020.

   8)    The parties shall comply with all other stipulations and agreements recited in their
         Rule 26(f) planning report that are not inconsistent with this order.

   9)    All requests for changes of deadlines or settings established herein shall be
         directed to the undersigned magistrate judge. Such requests will not be considered
         absent a showing of due diligence in the timely progression of this case and the
         recent development of circumstances, unanticipated prior to the filing of the
         motion, which require that additional time be allowed.

Dated this 16th day of January, 2020.

                                              BY THE COURT:

                                              s/Michael D. Nelson
                                              United States Magistrate Judge
